Exhibit 99.1 Pending Legal Actions before the Federal Mine Safety and Health Review Commission Mine Name Docket Number #1 Prep Plant (Sidney) KENT 2008-757 #1 Prep Plant (Sidney) KENT 2008-862 #1 Prep Plant (Sidney) KENT 2009-1499 #1 Prep Plant (Sidney) KENT 2010-313 #1 Prep Plant (Sidney) KENT 2010-352 #1 Prep Plant (Sidney) KENT 2010-353 #1 Prep Plant (Sidney) KENT 2010-48 #1 Prep Plant (Sidney) KENT 2010-551 Alex Energy Inc. N/A Allegiance Mine WEVA 2008-1286 Allegiance Mine WEVA 2008-1844 Allegiance Mine WEVA 2008-756 Allegiance Mine WEVA 2009-1069 Allegiance Mine WEVA 2009-1277 Allegiance Mine WEVA 2009-1427 Allegiance Mine WEVA 2009-1657 Allegiance Mine WEVA 2009-1658 Allegiance Mine WEVA 2009-1803 Allegiance Mine WEVA 2009-474 Allegiance Mine WEVA 2009-475 Allegiance Mine WEVA 2009-645 Allegiance Mine WEVA 2009-646 Allegiance Mine WEVA 2009-819 Allegiance Mine WEVA 2009-971 Allegiance Mine WEVA 2010-330 Allegiance Mine WEVA 2010-456 Allegiance Mine WEVA 2010-584 Allegiance Mine WEVA 2010-841 Allegiance Mine WEVA 2010-968 Allen Powellton Mine WEVA 2008-717 Allen Powellton Mine WEVA 2009-1054 Allen Powellton Mine WEVA 2009-1422 Allen Powellton Mine WEVA 2009-270 Allen Powellton Mine WEVA 2009-271 Allen Powellton Mine WEVA 2009-631 Allen Powellton Mine WEVA 2009-910 Aracoma Alma Mine #1 WEVA 2009-1-1377-R WEVA 2009-1378-R Aracoma Alma Mine #1 WEVA 2010-1162 Aracoma Alma Mine #1 WEVA 2010-267 Aracoma Alma Mine #1 N/A Aracoma Alma Mine #1 N/A Bent Branch Energy Co Mine No 1 KENT 2010-132 Black Castle Mining Co WEVA 2007--288 Black Castle Mining Co WEVA 2008-1370 Black Castle Mining Co WEVA 2009 -1453 Black Castle Mining Co WEVA 2009-1581 Black Castle Mining Co WEVA 2009-1717 Black Castle Mining Co WEVA 2009-681 Black Castle Mining Co WEVA 2009-851 Black King I North Portal WEVA 2008-1101 Black King I North Portal WEVA 2008-1102 Black King I North Portal WEVA 2008-112 Black King I North Portal WEVA 2008-1541 Black King I North Portal WEVA 2009-110 Black King I North Portal WEVA 2009-1293 Black King I North Portal WEVA 2009-1485, -1486 (including contests WEVA 2009-1189R through 1243R) Black King I North Portal WEVA 2009-1767 Black King I North Portal WEVA 2009-615 Black King I North Portal WEVA 2009-781 Black Knight II WEVA 2008-1116 Black Knight II WEVA 2008-1336 Black Knight II WEVA 2008-1538 Black Knight II WEVA 2008-1539 Black Knight II WEVA 2009-1114 Black Knight II WEVA 2009-1298 Black Knight II WEVA 2009-1515 Black Knight II WEVA 2009-1766 Black Knight II WEVA 2009-1821 Black Knight II WEVA 2009-1822 Black Knight II WEVA 2009-479 Black Knight II WEVA 2009-480 Black Knight II WEVA 2009-616 Black Knight II WEVA 2009-617 Black Knight II WEVA 2009-804 Black Knight II WEVA 2009-94 Blue Pennant Transfer WEVA 2009-1538 Brushy Eagle WEVA 2008-1128 Brushy Eagle WEVA 2009-1046 Brushy Eagle WEVA 2009-1421 Brushy Eagle WEVA 2009-1886 Brushy Eagle WEVA 2009-268 Brushy Eagle WEVA 2009-459 Brushy Eagle WEVA 2009-625 Brushy Eagle WEVA 2009-718 Brushy Eagle WEVA 2009-903 Camp Branch Mine WEVA 2007-774 Camp Branch Mine WEVA 2008-1152 Camp Branch Mine WEVA 2008-1326 Camp Branch Mine WEVA 2008-938 Camp Branch Mine WEVA 2009-694 Camp Branch Mine WEVA 2009-695 Castle East Portal WEVA 2008-434 Castle East Portal WEVA 2008-555 Castle East Portal WEVA 2009-32 Castle Mine WEVA 2008-1545 Castle Mine WEVA 2008-1547 Castle Mine WEVA 2008-382 Castle Mine WEVA 2009-1112 Castle Mine WEVA 2009-1305 Castle Mine WEVA 2009-1572 Castle Mine WEVA 2009-1764 Castle Mine WEVA 2009-511 Castle Mine WEVA 2009-583 Castle Mine WEVA 2009-826 Castle Mine WEVA 2010-503 Chess Processing WEVA 2009-476 Chess Processing WEVA 2009-477 Chess Processing WEVA 2009-598 Chess Processing WEVA 2009-776 Chesterfield Prep Plant WEVA 2008-1277 Chesterfield Prep Plant WEVA 2009-1315 Chesterfield Prep Plant WEVA 2009-1800 Chesterfield Prep Plant WEVA 2009-395 Chesterfield Prep Plant WEVA 2009-472 Chesterfield Prep Plant WEVA 2009-473 Coon Cedar Grove Mine WEVA 2008-1126 Coon Cedar Grove Mine WEVA 2008-1187 Coon Cedar Grove Mine WEVA 2008-1639 Coon Cedar Grove Mine WEVA 2008-720 Coon Cedar Grove Mine WEVA 2009-1425 Coon Cedar Grove Mine WEVA 2009-627 Coon Cedar Grove Mine WEVA 2009-628 Coon Cedar Grove Mine WEVA 2009-907 Delbarton Preparation Plant WEVA 2008-1052 Delbarton Preparation Plant WEVA 2008-1053 Delbarton Preparation Plant WEVA 2008-1317 Delbarton Preparation Plant WEVA 2008-309 Delbarton Preparation Plant WEVA 2009-162 Diamond Energy WEVA 2009-1268 Diamond Energy WEVA 2009-1458 Diamond Energy WEVA 2009-149 Diamond Energy WEVA 2009-150 Diamond Energy WEVA 2009-1535 Diamond Energy WEVA 2009-1641 Diamond Energy WEVA 2009-340 Diamond Energy WEVA 2009-341 Diamond Energy WEVA 2009-494 Diamond Energy WEVA 2009-713 Diamond Energy WEVA 2009-714 Diamond Energy WEVA 2010-858 Diamond Energy WEVA 2010-858 Edwight Surface Mine WEVA 2008-1776 Edwight Surface Mine WEVA 2009-1644 Edwight Surface Mine WEVA 2009-1763 Edwight Surface Mine WEVA 2009-662 Emily Creek Energy KENT 2010-1495 Fraley Branch Surface Mine KENT 2008-1439 Fraley Branch Surface Mine KENT 2008-442 Fraley Branch Surface Mine KENT 2008-443 Fraley Branch Surface Mine KENT 2008-552 Fraley Branch Surface Mine KENT 2009-1472 Fraley Branch Surface Mine KENT 2010-55 Freeze Fork Surface Mine WEVA 2008-1250 Freeze Fork Surface Mine WEVA 2008-468 Freeze Fork Surface Mine WEVA 2008-469 Freeze Fork Surface Mine WEVA 2008-618 Freeze Fork Surface Mine WEVA 2009-110 Freeze Fork Surface Mine WEVA 2009-1121 Freeze Fork Surface Mine WEVA 2009-1497 Freeze Fork Surface Mine WEVA 2009-1882 Freeze Fork Surface Mine WEVA 2009-688 Freeze Fork Surface Mine WEVA 2009-689 Freeze Fork Surface Mine WEVA 2009-829;WEVA 2008-727-R thru 2008-729-R Freeze Fork Surface Mine WEVA 2009-935 Grassy Creek No 1 WEVA 2008-1470 Grassy Creek No 1 WEVA 2008-606 Grassy Creek No 1 WEVA 2009-1161 Grassy Creek No 1 WEVA 2009-1162 Grassy Creek No 1 WEVA 2009-1314 Grassy Creek No 1 WEVA 2009-1383 Grassy Creek No 1 WEVA 2009-1559 Grassy Creek No 1 WEVA 2009-1709 Grassy Creek No 1 WEVA 2009-1809 Grassy Creek No 1 WEVA 2009-1810 Grassy Creek No 1 WEVA 2009-258 Grassy Creek No 1 WEVA 2009-361 Grassy Creek No 1 WEVA 2009-362 Grassy Creek No 1 WEVA 2009-478 Grassy Creek No 1 WEVA 2009-668 Grassy Creek No 1 WEVA 2010-1018 Grassy Creek No 1 WEVA 2010-1720 Green Valley Trucking WEVA 2008-1122 Guyandotte Energy Slope Mine #2 N/A Guyandotte Energy Slope Mine #2 N/A Hatfield Energy Mine WEVA 2009-1536 Hatfield Energy Mine WEVA 2009-1619 Hernshaw Mine WEVA 2009-1677 Highland Coal Handling Facility WEVA 2008-1160 Highland Coal Handling Facility WEVA 2009-1037 Homer III Processing WEVA 2008-1894 Homer III Processing WEVA 2009-1435 Hominy Creek Mine WEVA 2009-1165 Hominy Creek Mine WEVA 2009-1166 Hominy Creek Mine WEVA 2009-670 Horse Creek Eagle WEVA 2008-1130 Horse Creek Eagle WEVA 2008-1460 Horse Creek Eagle WEVA 2008-719 Horse Creek Eagle WEVA 2009-1053 Horse Creek Eagle WEVA 2009-1308WEVA 2009-1309 Horse Creek Eagle WEVA 2009-1426 Horse Creek Eagle WEVA 2009-630 Horse Creek Eagle WEVA 2010-517 Hunter Peerless Mine WEVA 2009-1505 Hunter Peerless Mine WEVA 2009-1582 Jerry Fork Eagle WEVA 2008-1124 Jerry Fork Eagle WEVA 2008-1481 Jerry Fork Eagle WEVA 2008-1786 Jerry Fork Eagle WEVA 2009-1127 Jerry Fork Eagle WEVA 2009-1336 Jerry Fork Eagle WEVA 2009-1549 Jerry Fork Eagle WEVA 2009-246 Jerry Fork Eagle WEVA 2009-587 Jerry Fork Eagle WEVA 2009-588 Jerry Fork Eagle WEVA 2009-955 Justice #1 WEVA 2007-582 Justice #1 WEVA 2008-1288 Justice #1 WEVA 2008-1848 Justice #1 WEVA 2009-1068 Justice #1 WEVA 2009-1275 Justice #1 WEVA 2009-1276 Justice #1 WEVA 2009-1465 Justice #1 WEVA 2009-1649 Justice #1 WEVA 2009-1802 Justice #1 WEVA 2009-1889 Justice #1 WEVA 2009-290 Justice #1 WEVA 2009-291 Justice #1 WEVA 2009-470 Justice #1 WEVA 2009-471 Justice #1 WEVA 2009-639 Justice #1 WEVA 2009-643 Justice #1 WEVA 2009-824 Justice #1 WEVA 2009-981 Justice #1 WEVA 2009-982 Justice #1 WEVA 2010-1234 Justice #1 WEVA 2010-697 Justice #1 WEVA 2010-836 Laurel Coalburg Tunnel Mine WEVA 2009-1848 Laurel Coalburg Tunnel Mine WEVA 2009-855 Laurel Creek/Spirit Mine WEVA 2007-663 Laurel Creek/Spirit Mine WEVA 2007-664 Liberty Processing WEVA 2008-1820 Liberty Processing WEVA 2009-1645 Liberty Processing WEVA 2009-822 Liberty Processing WEVA 2009-823 Liberty Processing WEVA 2009-969 Liberty Processing WEVA 2010-1128 Liberty Processing WEVA 2010-1215 Long Fork Preparation Plant KENT 2008-1011 Long Fork Preparation Plant KENT 2008-633 Long Fork Preparation Plant KENT 2009-1339 Long Fork Preparation Plant KENT 2009-180 Long Fork Preparation Plant KENT 2009-374 Long Fork Preparation Plant KENT 2009-375 Long Fork Preparation Plant KENT 2010-1161 Long Fork Preparation Plant KENT 2010-1162 Long Fork Preparation Plant KENT 2010-1234 Long Fork Preparation Plant KENT 2010-1235 Long Fork Preparation Plant KENT 2010-1236 Long Fork Preparation Plant KENT 2010-1409 Long Fork Preparation Plant KENT 2010-1410 Long Fork Preparation Plant KENT 2010-169 Long Fork Preparation Plant KENT 2010-30 Long Fork Preparation Plant KENT 2010-31 Long Fork Preparation Plant KENT 2010-526 Long Fork Preparation Plant KENT 2010-880 Long Pole Energy Mine KENT 2010-131 Love Branch Mine KENT 2008-1012 Love Branch Mine KENT 2008-1013 Love Branch Mine KENT 2008-1268 Love Branch Mine KENT 2009-1035 Love Branch Mine KENT 2009-1280 Love Branch Mine KENT 2009-1515 Love Branch Mine KENT 2009-1516 Love Branch Mine KENT 2009-99 Love Branch Mine KENT 2010-1137 Love Branch Mine KENT 2010-195 Love Branch Mine KENT 2010-196 Love Branch Mine KENT 2010-354 Love Branch Mine KENT 2010-355 Love Branch Mine KENT 2010-384 Love Branch Mine KENT 2010-577 Love Branch Mine KENT 2010-66 Love Branch Mine KENT 2010-69 Love Branch Mine KENT 2010-720 Love Branch Mine KENT 2010-843 Love Branch Mine KENT 2010-963 Love Branch South KENT 2009-1446 Love Branch South KENT 2009-1523-R KENT 2009-1524-R Mammoth #2 Gas WEVA2008-1653 Mammoth #2 Gas WEVA 2008-1294 Mammoth #2 Gas WEVA 2008-1654 Mammoth #2 Gas WEVA 2008-1655 Mammoth #2 Gas WEVA 2009-1295 Mammoth #2 Gas WEVA 2009-1296 Mammoth #2 Gas WEVA 2009-1826 Marfork Processing WEVA 2009-1047 Marfork Processing WEVA 2009-1437 Marfork Processing WEVA 2009-359 Marfork Processing WEVA 2009-904 Marsh Fork Mine WEVA 2009-1052 Marsh Fork Mine WEVA 2009-1317 Marsh Fork Mine WEVA 2009-1463 Marsh Fork Mine WEVA 2009-1887 Marsh Fork Mine WEVA 2009-269 Marsh Fork Mine WEVA 2009-460 Marsh Fork Mine WEVA 2009-905 Marsh Fork Mine WEVA 2009-906 Marsh Fork Mine WEVA 2010-740 Meade Branch Surface KENT 2010-1564 Mine #1 (Clean Energy) KENT 2008-1458 Mine #1 (Clean Energy) KENT 2008-538 Mine #1 (Clean Energy) KENT 2009-102 Mine #1 (Clean Energy) KENT 2009-1040 Mine #1 (Clean Energy) KENT 2009-1102 Mine #1 (Clean Energy) KENT 2009-1152 Mine #1 (Clean Energy) KENT 2009-1274 Mine #1 (Clean Energy) KENT 2009-1448 Mine #1 (Clean Energy) KENT 2009-566 Mine #1 (Clean Energy) KENT 2009-901 Mine #1 (Clean Energy) KENT 2009-925 Mine #1 (Clean Energy) KENT 2010-1038 Mine #1 (Clean Energy) KENT 2010-1168 Mine #1 (Clean Energy) KENT 2010-1169 Mine #1 (Clean Energy) KENT 2010-1258 Mine #1 (Clean Energy) KENT 2010-1443 Mine #1 (Clean Energy) KENT 2010-1444 Mine #1 (Clean Energy) KENT 2010-1532 Mine #1 (Clean Energy) KENT 2010-1533 Mine #1 (Clean Energy) KENT 2010-177 Mine #1 (Clean Energy) KENT 2010-178 Mine #1 (Clean Energy) KENT 2010-304 Mine #1 (Clean Energy) KENT 2010-49 Mine #1 (Clean Energy) KENT 2010-50 Mine #1 (Clean Energy) KENT 2010-552 Mine #1 (Clean Energy) KENT 2010-553 Mine #1 (Clean Energy) KENT 2010-750 Mine #1 (Clean Energy) KENT 2010-966 Mine #1 (Clean Energy) KENT 2010-967 Mine #1 (Clean Energy) N/A Mine #1 (Freedom Energy) KENT 2008-1019 Mine #1 (Freedom Energy) KENT 2008-1020 Mine #1 (Freedom Energy) KENT 2008-1132 Mine #1 (Freedom Energy) KENT 2008-1133 Mine #1 (Freedom Energy) KENT 2008-1287 Mine #1 (Freedom Energy) KENT 2008-1288 Mine #1 (Freedom Energy) KENT 2008-1399 Mine #1 (Freedom Energy) KENT 2008-1400 Mine #1 (Freedom Energy) KENT 2008-1503 Mine #1 (Freedom Energy) KENT 2008-1503 Mine #1 (Freedom Energy) KENT 2008-1506 Mine #1 (Freedom Energy) KENT 2008-1506 Mine #1 (Freedom Energy) KENT 2008-1531 Mine #1 (Freedom Energy) KENT 2008-1532 Mine #1 (Freedom Energy) KENT 2008-1605 Mine #1 (Freedom Energy) KENT 2008-365 Mine #1 (Freedom Energy) KENT 2008-366 Mine #1 (Freedom Energy) KENT 2008-776 Mine #1 (Freedom Energy) KENT 2008-777 Mine #1 (Freedom Energy) KENT 2008-778 Mine #1 (Freedom Energy) KENT 2009-1146 Mine #1 (Freedom Energy) KENT 2009-1177 Mine #1 (Freedom Energy) KENT 2009-1297 Mine #1 (Freedom Energy) KENT 2009-1341 Mine #1 (Freedom Energy) KENT 2009-1351 Mine #1 (Freedom Energy) KENT 2009-1371 Mine #1 (Freedom Energy) KENT 2009-325 Mine #1 (Freedom Energy) KENT 2009-326 Mine #1 (Freedom Energy) KENT 2009-670 Mine #1 (Freedom Energy) KENT 2009-686 Mine #1 (Freedom Energy) KENT 2009-687 Mine #1 (Freedom Energy) KENT 2009-705 Mine #1 (Freedom Energy) KENT 2009-72 Mine #1 (Freedom Energy) KENT 2009-73 Mine #1 (Freedom Energy) KENT 2009-785 Mine #1 (Freedom Energy) KENT 2009-924 Mine #1 (Freedom Energy) KENT 2010-1069 Mine #1 (Freedom Energy) KENT 2010-1070 Mine #1 (Freedom Energy) KENT 2010-1175 Mine #1 (Freedom Energy) KENT 2010-1259 Mine #1 (Freedom Energy) KENT 2010-1260 Mine #1 (Freedom Energy) KENT 2010-1541 Mine #1 (Freedom Energy) KENT 2010-1542 Mine #1 (Freedom Energy) KENT 2010-174 Mine #1 (Freedom Energy) KENT 2010-204 Mine #1 (Freedom Energy) KENT 2010-358 Mine #1 (Freedom Energy) KENT 2010-449 Mine #1 (Freedom Energy) KENT 2010-450 Mine #1 (Freedom Energy) KENT 2010-565 Mine #1 (Freedom Energy) KENT 2010-566 Mine #1 (Freedom Energy) KENT 2010-64 Mine #1 (Freedom Energy) KENT 2010-65 Mine #1 (Freedom Energy) KENT 2010-775 Mine #1 (Freedom Energy) KENT 2010-776 Mine #1 (Freedom Energy) KENT 2010-924 Mine #1 (Freedom Energy) KENT 2010-925 Mine #1 (Freedom Energy) KENT-2010-1352-R Mine #1 (Freedom Energy) KENT-2010-1406/KENT-2010-1407 Mine #1 (Freedom Energy) N/A Mine #1 (Freedom Energy) N/A Mine #1 (Freedom Energy) N/A Mine #1 (Freedom Energy) N/A Mine #1 (Rockhouse Energy) KENT 2007-1570 Mine #1 (Rockhouse Energy) KENT 2007-248 Mine #1 (Rockhouse Energy) KENT 2007-249 Mine #1 (Rockhouse Energy) KENT 2007-280 Mine #1 (Rockhouse Energy) KENT 2007-75 Mine #1 (Rockhouse Energy) KENT 2008-1273 Mine #1 (Rockhouse Energy) KENT 2008-1363 Mine #1 (Rockhouse Energy) KENT 2008-1446 Mine #1 (Rockhouse Energy) KENT 2008-1618 Mine #1 (Rockhouse Energy) KENT 2008-970 Mine #1 (Rockhouse Energy) KENT 2009-1257 Mine #1 (Rockhouse Energy) KENT 2009-534 Mine #1 (Rockhouse Energy) KENT 2009-535 Mine #1 (Rockhouse Energy) KENT 2009-601 Mine #1 (Rockhouse Energy) KENT 2009-904 Mine #1 (Rockhouse Energy) KENT 2009-992 Mine #1 (Rockhouse Energy) KENT 2010-1042 Mine #1 (Rockhouse Energy) KENT 2010-1174 Mine #1 (Rockhouse Energy) KENT 2010-1254 Mine #1 (Rockhouse Energy) KENT 2010-1408 Mine #1 (Rockhouse Energy) KENT 2010-190 Mine #1 (Rockhouse Energy) KENT 2010-191 Mine #1 (Rockhouse Energy) KENT 2010-352 Mine #1 (Rockhouse Energy) KENT 2010-353 Mine #1 (Rockhouse Energy) KENT 2010-429 Mine #1 (Rockhouse Energy) KENT 2010-567 Mine #1 (Rockhouse Energy) KENT 2010-67 Mine #1 (Rockhouse Energy) KENT 2010-68 Mine #1 (Rockhouse Energy) KENT 2010-882 Mine #1 (Rockhouse Energy) KENT 2010-883 Mine #1 (Rockhouse Energy) N/A Mine #1 (Solid Energy) KENT 2008-1131 Mine #1 (Solid Energy) KENT 2008-1562 Mine #1 (Solid Energy) KENT 2008-555 Mine #1 (Solid Energy) KENT 2009-1268 Mine #1 (Solid Energy) KENT 2009-620 Mine #1 (Solid Energy) KENT 2010-1005 Mine #1 (Solid Energy) KENT 2010-1165 Mine #1 (Solid Energy) KENT 2010-1237 Mine #1 (Solid Energy) KENT 2010-198 Mine #1 (Solid Energy) KENT 2010-199 Mine #1 (Solid Energy) KENT 2010-312 Mine #1 (Solid Energy) KENT 2010-424 Mine #1 (Solid Energy) KENT 2010-532 Mine #1 (Solid Energy) KENT 2010-63 Mine #1 (Solid Energy) KENT 2010-881 Mine No 1 (Stillhouse Mining) KENT 2007-309 Mine No 2 (Big Laurel Mining) N/A Mine No 2 (Big Laurel Mining) N/A Mine No 2 (Big Laurel Mining) N/A Mine No 2 (Big Laurel Mining) N/A Mine No 2 (Big Laurel Mining) VA 2008-118 Mine No 2 (Big Laurel Mining) VA 2008-119 Mine No 2 (Big Laurel Mining) VA 2008-35 Mine No 2 (Big Laurel Mining) VA 2008-67 Mine No 2 (Big Laurel Mining) VA 2009-146 Mine No 2 (Big Laurel Mining) VA 2009-233 Mine No 2 (Big Laurel Mining) VA 2009-276 Mine No 2 (Big Laurel Mining) VA 2010-174 Mine No 2 (Big Laurel Mining) VA 2010-175 Mine No 2 (Big Laurel Mining) VA 2010-292 Mine No 2 (Big Laurel Mining) VA 2010-604 Mine No 4 (North Fork) INDICTMENT Mine No 4 (North Fork) KENT 2008-1195 Mine No 4 (North Fork) KENT 2008-1309 Mine No 4 (North Fork) KENT 2009-1187 Mine No 4 (North Fork) KENT 2009-1443 Mine No 4 (North Fork) KENT 2009-605 Mine No 4 (North Fork) KENT 2009-772 Mine No 5 (Guest Mountain) VA 2010-150 Mine No 5 (Guest Mountain) VA 2010-297 Mine No. 1 (Osaka Mining) N/A Mine No. 1 (Osaka Mining) VA 2009-66 Mine No. 1 (Panther Mining) KENT 2008-1473 Mine No. 4 (Dorchester) VA 2008-287 Mine No. 4 (Dorchester) VA 2010-172 Mine No. 4 (Dorchester) VA 2010-173 Mine No. 4 (Dorchester) VA 2010-221 MTR Surface Mine KENT 2010-308 MTR Surface Mine KENT 2010-425 MTR Surface Mine KENT 2010-529 MTR Wolf Creek Mine KENT 2010-1411 MTR Wolf Creek Mine KENT 2010-1563 MTR Wolf Creek Mine KENT 2010-317 MTR Wolf Creek Mine KENT 2010-907 New Ridge Mining Company KENT 2010-1445 New Ridge Mining Company KENT 2010-1534 New Ridge Mining Company KENT 2010-1538 New Ridge Mining Company KENT 2010-51 No 1 (M 3 Energy) KENT 2009-1101 No 1 (M 3 Energy) KENT 2009-1153 No 1 (M 3 Energy) KENT 2009-1465 No 1 (M 3 Energy) KENT 2009-1493 No 1 (M 3 Energy) KENT 2009-1494 No 1 (M 3 Energy) KENT 2009-674 No 1 (M 3 Energy) KENT 2009-675 No 1 (M 3 Energy) KENT 2009-912 No 1 (M 3 Energy) KENT 2010-1041 No 1 (M 3 Energy) KENT 2010-1395-R, -1396-R, -1397-R No 1 (M 3 Energy) KENT 2010-1405 No 1 (M 3 Energy) KENT 2010-184 No 1 (M 3 Energy) KENT 2010-316 No 1 (M 3 Energy) KENT 2010-33 No 1 (M 3 Energy) KENT 2010-443 No 1 (M 3 Energy) KENT 2010-556 No 1 (M 3 Energy) KENT 2010-58 No 1 (M 3 Energy) KENT 2010-59 No 1 (M 3 Energy) KENT 2010-751 No 1 (M 3 Energy) KENT 2010-919 No 1 Surface (Alex Energy) N/A No 1 Surface (Alex Energy) N/A No 1 Surface (Alex Energy) WEVA 2008-1467 No 1 Surface (Alex Energy) WEVA 2009-1666-R WEVA 2009-1667-R WEVA 2009-1668-R No 1 Surface (Alex Energy) WEVA 2009-589 No 1 Surface (Alex Energy) WEVA 2009-785 No 1 Surface (Alex Energy) WEVA 2009-873WEVA 2009-156-R No 1 Surface (Alex Energy) WEVA 2009-954 No 130 Mine WEVA 2007-186 No 130 Mine WEVA 2007-829 No 130 Mine WEVA 2008-1207-Rthru 2008-1209-R No 130 Mine WEVA 2008-1649 No 130 Mine WEVA 2008-291 No 130 Mine WEVA 2008-78 No 130 Mine WEVA 2009-852 No. 1 (Process Energy) KENT 2008-1442 No. 1 (Process Energy) KENT 2008-1443 No. 1 (Process Energy) KENT 2009-1148 No. 1 (Process Energy) KENT 2009-1275 No. 1 (Process Energy) KENT 2009-369 No. 1 (Process Energy) KENT 2009-917 No. 1 (Process Energy) KENT 2010-1040 No. 1 (Process Energy) KENT 2010-1172 No. 1 (Process Energy) KENT 2010-1338 No. 1 (Process Energy) KENT 2010-1412 No. 1 (Process Energy) KENT 2010-1536 No. 1 (Process Energy) KENT 2010-315 No. 1 (Process Energy) KENT 2010-442 No. 1 (Process Energy) KENT 2010-555 No. 1 (Process Energy) KENT 2010-56 No. 1 (Process Energy) KENT 2010-57 No. 1 (Process Energy) KENT 2010-773 No. 1 (Process Energy) KENT 2010-774 North Surface Mine WEVA 2009-554 North Surface Mine WEVA 2009-555 North Surface Mine WEVA 2009-603 North Surface Mine WEVA 2009-604 Parker Peerless Mine WEVA 2009-1381 Parker Peerless Mine WEVA 2009-1391 Parker Peerless Mine WEVA 2009-1438 Parker Peerless Mine WEVA 2009-1693 Parker Peerless Mine WEVA 2009-1799 Parker Peerless Mine WEVA 2009-272 Parker Peerless Mine WEVA 2009-273 Parker Peerless Mine WEVA 2009-453 Parker Peerless Mine WEVA 2009-552 Parker Peerless Mine WEVA 2009-553 Parker Peerless Mine WEVA 2009-9 Pocahontas Mine WEVA 2010-1342 Power Mountain Processing WEVA 2008-980 Power Mountain Processing WEVA 2010-1116 Preparation Plant (Goals) WEVA 2008-1050 Preparation Plant (Martin County) KENT 2010-1559 Preparation Plant (Martin County) KENT 2010-201 Preparation Plant (Stirrat) WEVA 2009-154 Preparation Plant (Stirrat) WEVA 2009-155 Randolph Mine N/A Randolph Mine N/A Randolph Mine WEVA 2009-1365 Randolph Mine WEVA 2009-687 Randolph Mine WEVA 2009-818 Randolph Mine WEVA 2009-980 Randolph Mine WEVA 2010-1014 Randolph Mine WEVA 2010-1144 Randolph Mine WEVA 2010-1425 Randolph Mine WEVA 2010-588 Red Cedar Surface Mine WEVA 2009-1005 Red Cedar Surface Mine WEVA 2009-332 Red Cedar Surface Mine WEVA 2009-853 Red Cedar Surface Mine WEVA 2009-854 Republic Energy WEVA 2008-1843 Republic Energy WEVA 2009-724 Republic Energy WEVA 2010-563 Right Fork Splint KENT 2010-1043 River Fork Powellton #1 WEVA 2008-1371 Road Fork #51 Mine WEVA 2008-1112 Road Fork #51 Mine WEVA 2009-1065 Road Fork #51 Mine WEVA 2009-1433 Road Fork #51 Mine WEVA 2009-1434 Road Fork #51 Mine WEVA 2009-1442 Road Fork #51 Mine WEVA 2009-1533 Road Fork #51 Mine WEVA 2009-1640 Road Fork #51 Mine WEVA 2009-334 Road Fork #51 Mine WEVA 2009-335 Road Fork #51 Mine WEVA 2009-510 Road Fork #51 Mine WEVA 2009-687 Road Fork #51 Mine WEVA 2009-691 Road Fork #51 Mine WEVA 2010-1290 Road Fork #51 Mine WEVA 2010-890 Round Bottom Surface Mine KENT 2010-1576 Roundbottom Powellton Deep Mine WEVA 2008-1307 Roundbottom Powellton Deep Mine WEVA 2008-1543 Roundbottom Powellton Deep Mine WEVA 2008-409 Roundbottom Powellton Deep Mine WEVA 2009-1133 Roundbottom Powellton Deep Mine WEVA 2009-1337 Roundbottom Powellton Deep Mine WEVA 2009-1905 Roundbottom Powellton Deep Mine WEVA 2009-621 Roundbottom Powellton Deep Mine WEVA 2009-711 Roundbottom Powellton Deep Mine WEVA 2009-783 Roundbottom Powellton Deep Mine WEVA 2009-877 Roundbottom Powellton Deep Mine WEVA 2009-96 Ruby Energy WEVA 2009-1085 Ruby Energy WEVA 2009-1086 Ruby Energy WEVA 2009-1125 Ruby Energy WEVA 2009-1126 Ruby Energy WEVA 2009-1353 Ruby Energy WEVA 2009-1354 Ruby Energy WEVA 2009-1510 Ruby Energy WEVA 2009-1511 Ruby Energy WEVA 2009-1694 Ruby Energy WEVA 2009-1874 Ruby Energy WEVA 2009-1942 Ruby Energy WEVA 2009-403 Ruby Energy WEVA 2009-697 Ruby Energy WEVA 2009-698 Ruby Energy WEVA 2009-821 Ruby Energy WEVA 2010-1010 Ruby Energy WEVA 2010-1296 Ruby Energy WEVA 2010-181 Ruby Energy WEVA 2010-348 thru 2010-352; WEVA 2010-378-R; WEVA 2010-401-R thru 2010-403; WEVA 2010-512-R Ruby Energy WEVA 2010-601 Ruby Energy WEVA 2010-860 Rum Creek Preparation Plant WEVA 2008-1647 Rum Creek Preparation Plant WEVA 2009-1160 Rum Creek Preparation Plant WEVA 2009-121 Rum Creek Preparation Plant WEVA 2009-1386 Rum Creek Preparation Plant WEVA 2009-1661 Rum Creek Preparation Plant WEVA 2009-672 Rum Creek Preparation Plant WEVA 2009-690 Seng Creek Powellton WEVA 2009-1113 Seng Creek Powellton WEVA 2009-1589 Seng Creek Powellton WEVA 2010-731 Shadrick 5 Block WEVA 2009-1457 Shadrick 5 Block WEVA 2009-1930 Sidney Coal Company, Inc. N/A Sidney Trucking N/A Slabcamp WEVA 2009-1459 Slabcamp WEVA 2009-1460 Slip Ridge Cedar Grove Mine WEVA 2008-1093 Slip Ridge Cedar Grove Mine WEVA 2008-1094 Slip Ridge Cedar Grove Mine WEVA 2009-1048 Slip Ridge Cedar Grove Mine WEVA 2009-1049 Slip Ridge Cedar Grove Mine WEVA 2009-1318 Slip Ridge Cedar Grove Mine WEVA 2009-1464 Slip Ridge Cedar Grove Mine WEVA 2009-1797 Slip Ridge Cedar Grove Mine WEVA 2009-1881 Slip Ridge Cedar Grove Mine WEVA 2009-452 Slip Ridge Cedar Grove Mine WEVA 2009-629 Slip Ridge Cedar Grove Mine WEVA 2009-67 Slip Ridge Cedar Grove Mine WEVA 2009-732 Slip Ridge Cedar Grove Mine WEVA 2009-909 Slip Ridge Cedar Grove Mine WEVA 2010-1030-D Stockton Mine WEVA 2009-1845 Superior Surface Mine WEVA 2008-1431 Superior Surface Mine WEVA 2008-1617 Superior Surface Mine WEVA 2008-1773 Superior Surface Mine WEVA 2008-1774 Superior Surface Mine WEVA 2009-780 Superior Surface Mine WEVA 2009-936 Superior Surface Mine WEVA 2009-99 Taylor Fork Energy KENT 2009-1034 Taylor Fork Energy KENT 2009-111 Taylor Fork Energy KENT 2009-1147 Taylor Fork Energy KENT 2009-1267 Taylor Fork Energy KENT 2009-1424 Taylor Fork Energy KENT 2009-1500 Taylor Fork Energy KENT 2009-685 Taylor Fork Energy KENT 2009-902 Taylor Fork Energy KENT 2010-1039 Taylor Fork Energy KENT 2010-1171 Taylor Fork Energy KENT 2010-1446 Taylor Fork Energy KENT 2010-1535 Taylor Fork Energy KENT 2010-180 Taylor Fork Energy KENT 2010-314 Taylor Fork Energy KENT 2010-448 Taylor Fork Energy KENT 2010-52 Taylor Fork Energy KENT 2010-53 Taylor Fork Energy KENT 2010-554 Taylor Fork Energy KENT 2010-772 Taylor Fork Energy KENT 2010-915 Taylor Fork Energy KENT 2010-1647-R Tiller No 1 VA 2008-215 Tiller No 1 VA 2008-359 Tiller No 1 VA 2008-400 Tiller No 1 VA 2008-434-R & VA 2008-436-R Tiller No 1 VA 2008-435-R & VA 2009-62 Tiller No 1 VA 2008-437-R & VA 2008-439-R Tiller No 1 VA 2008-440/441 Tiller No 1 VA 2008-76 Tiller No 1 VA 2009-101 Tiller No 1 VA 2009-128 Tiller No 1 VA 2009-140 Tiller No 1 VA 2009-169 Tiller No 1 VA 2009-195 Tiller No 1 VA 2009-26 Tiller No 1 VA 2009-27 Tiller No 1 VA 2009-342 Tiller No 1 VA 2009-417 Tiller No 1 VA 2010-121 Tiller No 1 VA 2010-16 Tiller No 1 VA 2010-166 Tiller No 1 VA 2010-212 Tiller No 1 VA 2010-255/256 Tiller No 1 VA 2010-257 Tiller No 1 VA 2010-355 Tiller No 1 VA 2010-417 Tiller No 1 VA 2010-418 Tiller No 1 VA 2010-419 Tiller No 1 VA 2010-420 Tiller No 1 VA 2010-547 Tiller No 1 VA 2010-548 Tiller No 1 VA 2010-549 Tiller No 1 VA 2010-56 Tower Mountain WEVA 2009-123 Tower Mountain WEVA 2009-1808 Tower Mountain WEVA 2009-832 Triumph Mine KENT 2009-1288 Triumph Mine KENT 2010-1046 Triumph Mine KENT 2010-1255 Triumph Mine KENT 2010-1413 Triumph Mine KENT 2010-486 Triumph Mine KENT 2010-487 Triumph Mine KENT 2010-778 Triumph Mine KENT 2010-926 Triumph Mine N/A Upper Big Branch Mine Raw Coal Facility WEVA 2008-887 Upper Big Branch Mine-South HOPE-CD-2010-17District 4 Upper Big Branch Mine-South N/A Upper Big Branch Mine-South N/A Upper Big Branch Mine-South WEVA 2007-460 Upper Big Branch Mine-South WEVA 2007-470 Upper Big Branch Mine-South WEVA 2007-576 Upper Big Branch Mine-South WEVA 2007-608 Upper Big Branch Mine-South WEVA 2007-608 Upper Big Branch Mine-South WEVA 2007-608 Upper Big Branch Mine-South WEVA 2007-672 Upper Big Branch Mine-South WEVA 2007-767 Upper Big Branch Mine-South WEVA 2008-1825 Upper Big Branch Mine-South WEVA 2008-249 Upper Big Branch Mine-South WEVA 2008-887 Upper Big Branch Mine-South WEVA 2008-888 Upper Big Branch Mine-South WEVA 2008-889 Upper Big Branch Mine-South WEVA 2008-890 Upper Big Branch Mine-South WEVA 2008-891 Upper Big Branch Mine-South WEVA 2008-892 Upper Big Branch Mine-South WEVA 2009-1129 Upper Big Branch Mine-South WEVA 2009-1130 Upper Big Branch Mine-South WEVA 2009-129 Upper Big Branch Mine-South WEVA 2009-1375 Upper Big Branch Mine-South WEVA 2009-1839 Upper Big Branch Mine-South WEVA 2009-1840 Upper Big Branch Mine-South WEVA 2009-1928 Upper Big Branch Mine-South WEVA 2009-1929 Upper Big Branch Mine-South WEVA 2009-281 Upper Big Branch Mine-South WEVA 2009-282 Upper Big Branch Mine-South WEVA 2009-283 Upper Big Branch Mine-South WEVA 2009-370 Upper Big Branch Mine-South WEVA 2009-831 Upper Big Branch Mine-South WEVA 2010-1080-R; WEVA 2010-1249-R thru 2010-1279-R Upper Big Branch Mine-South WEVA 2010-1190-R Upper Big Branch Mine-South WEVA 2010-1213 Upper Big Branch Mine-South WEVA 2010-195 Upper Big Branch Mine-South WEVA 2010-206 Upper Big Branch Mine-South WEVA 2010-207 Upper Big Branch Mine-South WEVA 2010-318 Upper Big Branch Mine-South WEVA 2010-319 Upper Big Branch Mine-South WEVA 2010-535 Upper Big Branch Mine-South WEVA 2010-626 Upper Big Branch Mine-South WEVA 2010-64 Upper Big Branch Mine-South WEVA 2010-65 Upper Big Branch Mine-South WEVA 2010-728 Upper Big Branch Mine-South WEVA 2010-729 Upper Big Branch Mine-South WEVA 2010-869 Upper Big Branch Mine-South WEVA 2010-902 Upper Big Branch Mine-South WEVA 2010-903 Upper Big Branch Mine-South WEVA 2010-941 Upper Big Branch Mine-South WEVA 2010-978 Upper Big Branch Mine-South WEVA 2010-979 Voyager #7 KENT 2009-1496 Voyager #7 KENT 2010-1012 Voyager #7 KENT 2010-1164 Voyager #7 KENT 2010-1257 Voyager #7 KENT 2010-1561 Voyager #7 KENT 2010-1562 Voyager #7 KENT 2010-170 Voyager #7 KENT 2010-200 Voyager #7 KENT 2010-311 Voyager #7 KENT 2010-427 Voyager #7 KENT 2010-530 Voyager #7 KENT 2010-60 Voyager #7 KENT 2010-734 Voyager #7 KENT 2010-906 West Cazy Surface Mine WEVA 2008-848 West Cazy Surface Mine WEVA 2009-267 White Buck No 2 WEVA 2008-1645 White Buck No 2 WEVA 2009-1908 White Cabin #7 KENT 2010-1256 White Cabin #7 KENT 2010-1560 White Cabin #7 KENT 2010-426 White Cabin #7 KENT 2010-533 White Cabin #7 KENT 2010-54 White Cabin #7 KENT 2010-733 White Queen WEVA 2008-1466 White Queen WEVA 2008-386 White Queen WEVA 2009-1045 White Queen WEVA 2009-1885 White Queen WEVA 2009-626 White Queen WEVA 2009-902 Winifrede #1 Mine WEVA 2008-1651 Winifrede #1 Mine WEVA 2008-79 N/A - Docket number has not yet been assigned
